DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 recite a method comprising: 
storing a first user profile of a user, and a difficulty level associated with the user; 
presenting a first coding problem for the user, based on the stored first user profile of the user; 
monitoring a first user parameter of the user, wherein the first user parameter corresponds to a first user attempt, by the user, to solve the presented first coding problem; 
predicting a subsequent user action of the user based on the monitored first parameter of the user and the first user profile of the user; 
generating a plurality of responses for the user based on the predicted subsequent action and the first user profile, wherein the plurality of responses corresponds to hints for the user to solve the presented first coding problem; 
determining a plurality of output timings for output of the plurality of responses to the user, wherein the plurality of output timings is determined based on the difficulty level associated with the user; and 
outputting the plurality of responses at one or more output timings of the plurality of output timings based on the difficulty level associated with the user
The limitations of storing a profile and difficulty level, presenting a coding problem, monitoring a user attempt, predicting a user action, generating hints, determining timings, and outputting the hints, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “memory” and “processor” to perform the claimed steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “memory” and “processor” language, “storing” in the context of this claim encompasses a user manually maintaining the profile and difficulty level such as using pen and paper. Similarly, the limitations of presenting, monitoring, predicting, generating, determining and outputting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could use a pen and paper to present problems and hints and receive responses from a user, and make a mental determination of which problems and hints to present. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a memory and processor to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-10 and 12-20 recite the same abstract idea as in claims 1 and 11, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional abstract limitations (analyzing and modifying user data and presenting additional hints and/or coding problems) being performed by the generic processor, and therefore are not sufficient to direct the claimed invention to significantly more.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recites the limitation "the second user parameter".  There is insufficient antecedent basis for this limitation in the claims, as claims 1 and 11, upon which they respectively depend, do not recite this limitation.
	Dependent claims 9-10 and 19-20 inherit the deficiencies of their respective parent claims through their dependencies, and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2004/0219497 A1) in view of Lanthrop et al. (US 2020/0074874 A1).
Regarding claims 1 and 11, Wen discloses (see e.g. Par’s. 27, 39) an electronic device, comprising: 
a central processing unit (CPU) configured to: 
present a first problem for a user, based on a difficulty level of the user (see e.g. Par. 27 – in beginning, user specifies a difficulty level, and a first problem is presented based on the difficulty level); 
monitor a first user parameter of the user, wherein the first user parameter corresponds to a first user attempt, by the user, to solve the presented first problem (step 320 – learner inputs a sentence); 
generate a plurality of responses for the user, wherein the plurality of responses corresponds to hints for the user to solve the presented first problem (at step 310, the challenge is presented with a corresponding hint data combination according to the difficulty level); 
determine a plurality of output timings for output of the plurality of responses to the user, wherein the plurality of output timings is determined based on the difficulty level associated with the user (see Fig. 39 – e.g. in the hints output in Fig. 4D corresponding to a particular hint combination, the hints have output timings corresponding to the last word being completed); and 
output the plurality of responses at one or more output timings of the plurality of output timings based on the difficulty level associated with the user (Par. 39) (as per claims 1 and 11)
Wen does not explicitly disclose a memory configured to store a first user profile of a user and the difficulty level associated with the user; predicting a subsequent user action of the user based on the monitored first parameter of the user and the first user profile of the user; and the output timings are based on the predicted subsequent action and the first user profile. However, Lanthrop discloses a system for providing assessments according to outcome predictions (see abstract), wherein actions and skill level are predicted based on past performance (see Par. 87). Lanthrop further discloses storing user profile and difficulty level data in a memory (Par’s. 86-88). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Wen by providing a memory to store user profile and difficulty level data, and predicting subsequent user action in order to generate the hint combinations in Wen, to obtain predictable results of more closely adapting the exercises and hints to the prior activities of the user. 
It is further noted that the combination of Lanthrop and Wen does not explicitly disclose the problem is a coding problem. However, these differences (the type of problem being displayed) are only found in the nonfunctional descriptive material and do not alter the steps being performed. Thus, this descriptive material only means something to the human mind and will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to present any type of problem to the user, because the subjective interpretation of the data does not patentably distinguish the claimed invention. 

	Regarding claims 2-4, 8-10, 12-14 and 18-20, Wen in view of Lanthrop further discloses the CPU is further configured to: analyze a second user parameter of the user, wherein the second user parameter corresponds to a second user attempt of the user to solve the presented first coding problem, and the second user attempt is made by the user after the CPU has outputted the plurality of responses to the user; determine a user progress level based on the analyzed second user parameter; dynamically modify the difficulty level associated with the user, based on the analyzed second user parameter; and output the plurality of responses at one or more output timings of the plurality of output timings based on the modified difficulty level associated with the user (Wen, Par. 25 – level tuning module continues to modify difficulty level according to comparison result, and output sentence again with different hint combinations) (as per claims 2 and 12), 
	the CPU is further configured to modify the first user profile based on the analyzed second user parameter (Lanthrop, Par. 87) (as per claims 3 and 13), 
	the CPU is further configured to modify the first problem to generate a second problem based on the analyzed second user parameter, the difficulty level of the user, and the first user profile of the user (Wen, step 370 – Fig. 3) (as per claims 4 and 14)	, 
	the CPU is further configured to: compare the first user parameter and the second user parameter; correlate the outputted plurality of responses with a result of the comparison (Wen, Par. 27); and modify the first user profile based on the correlation (Lanthrop, Par. 87) (as per claims 8 and 18), 
	the CPU is further configured to determine a behavior pattern of the user based on the correlation; generate a plurality of personalized responses for the user based on the correlation, wherein each personalized response of the plurality of personalized responses corresponds to the determined behavior pattern of the user (Wen, Par. 26) (as per claims 9 and 19), 
	the CPU is further configured to generate a plurality of personalized problems for the user based on the determined behavior pattern of the user (Wen, Fig. 3, returning from step 370 to 310) (as per claims 10 and 20). 

Claim Observations
8.	Claims 5-7 and 15-17 distinguish patentably from the prior art. The prior art of record does not reasonably disclose or suggest, in comparison with the subject matter of claims 1 and 11, comparing the user parameter to a baseline parameter to identify a stress level and motivation level of the user, as recited in claims 5 and 15.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saini et al. (US 2019/0333400 A1) discloses a personalized e-learning system. Smith (US 2015/0364049 A1) discloses an education method. Boersma (US 2014/0272905 A1) discloses adaptive learning. Pritchard et al. (US 2004/0018479 A1) discloses a computer implemented tutoring system. Sacco et al. (US 2003/0148253 A1) discloses an interactive educational system. Grant (US 2002/0127533 A1) discloses a method for delivery of educational content. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715